Citation Nr: 1821205	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-34 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for symptomatic patellar chondromalacia of the left knee, claimed as left knee condition.

2.  Entitlement to a compensable disability rating for recurring patellofemoral pain syndrome of the right knee, claimed as right knee condition.

3.  Entitlement to a compensable disability rating for recurring left Achilles tendonitis, with myofascial pain gastroc/soleus muscle group, claimed as left calf condition and left leg tendon condition.
 
4.  Entitlement to a compensable disability rating for recurring right Achilles tendonitis, with myofascial pain gastroc/soleus muscle group, claimed as right calf condition and right leg tendon condition.

5.  Entitlement to a compensable disability rating for symptomatic recurring left ankle sprain, claimed as left ankle sprain.

6.  Entitlement to a compensable disability rating for symptomatic recurring right ankle sprain, claimed as right ankle sprain.

7.  Entitlement to a compensable disability rating for a left hand cyst.

8.  Entitlement to a compensable disability rating for symptomatic plantar fascial fibromatosis of the right foot, claimed as right foot cyst currently.

9.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Jurisdiction of this case has been transferred to the RO in Phoenix, Arizona.

At the Veteran's hearing, he testified that his service-connected disabilities prevented him from obtaining employment suitable to his experience.  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified during a March 2017 hearing before the undersigned Veterans Law Judge at the RO (TB hearing).  A copy of the transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his hearing, the Veteran testified that he had been treated at the VA medical center (VAMC) in Detroit, Michigan from 2011 to 2014, and at the Phoenix, Arizona VAMC since 2014.  In addition, he reported that he sought treatment at the emergency room in La Jolla, California for an ankle injury sometime during the period from October through November 2016.  

The claims file includes VA medical records from the Detroit VAMC reflecting treatment from January 2011 to February 2013 and from the Phoenix VAMC from September 2014 to August 2015.  There are no medical records from the fall of 2016 from the La Jolla VAMC.  On remand, complete copies of the Veteran's records should be added to the claims file.

The Veteran's last VA examination for the service-connected on appeal was in November 2012.  At his March 2017 Board hearing, the Veteran testified that his disabilities had worsened since the last examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As such, a remand is required to determine the current severity of his service-connected left and right knee disabilities left and right Achilles disabilities, recurring left and right ankle sprain, left hand cyst, and right foot cyst.  The examiner should comment on the affect these disabilities have on the Veteran's ability to secure and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from the Detroit VAMC (from 2011 to 2014), from the Phoenix VAMC (from 2014 through the present), and from the La Jolla VAMC (for emergent treatment during the time period from September to November 2016).

All reasonable attempts should be made to obtain such records. 

2.  Schedule the Veteran for a VA examination to determine the severity of his bilateral knee, bilateral ankle, bilateral Achilles, and left hand disabilities.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, the relevant joints must be tested for pain in active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing, and if possible, with the range of the opposite undamaged joint.  If such range of motion testing cannot be completed, the examiner must explain why this is so.

The examiner is requested to specifically address the extent, if any, of functional loss of use of the relevant joint due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.

The examiner is advised that the Veteran is competent to report limitation during flare-ups and that statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares must be considered and can be used to estimate additional range of motion loss during a flare-up or after repeated use.  Mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond to the question regarding functional loss during a flare-up.

3.  Schedule the Veteran for a VA examination to determine the severity of his symptomatic plantar fascial fibromatosis of the right foot.

4.  Readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

